Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“Three rotor subsegments” in claims 1, 11, and 16.  The Drawings shows only two subsegments
“A turning device” in claim 1.
“Spoke arrangement” in claim 3.
“A passage area” in claim 6.
“A switchable electromagnet” in claims 8 and 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 5 is objected to because of the following informalities:  delete “4” before “of claim 3”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-14, and 16-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke (7608962).
Regarding claim 1, Franke shows an electrical machine comprising:
a stator (1);
a rotor (3a-3n) which can be rotated about an axis;
wherein the rotor has at least three rotor subsegments (3a-3n), at least two rotor subsegments (3a, 3b) of which can be turned relative to one another about the axis; and
a turning device (16, 18, 20, 21) for relatively turning the at least two rotor subsegments which can be turned relative to one another,
wherein the turning device turns the at least two rotor subsegments, which can be turned relative to one another, relative to one another in a rotation speed range above a predetermined threshold value of a rotation speed of the electrical machine in such a way that effects of the at least two rotor subsegments which can be turned relative to one another to cancel each other (out of phase, column 10, line 51) out and an overall effect of the electrical machine is determined by at least one third rotor subsegment (3c-3n).
Regarding claim 2, Franke also shows wherein the at least three rotor subsegments each have a first magnetic pole arrangement with a first pole and a second magnetic pole arrangement with a second pole, wherein the first and second magnetic pole arrangements alternate in a circumferential direction of the rotor (magnets 11, poles 12, 13).
Regarding claim 3, Franke also shows wherein each magnetic pole arrangement, includes at least two magnetic bodies which form a V-shaped arrangement or a spoke arrangement (Fig. 5A)  in the rotor.
Regarding claim 6, Franke also shows wherein a first magnetic pole arrangement of a first rotor subsegment, which first magnetic pole arrangement has a first pole, is situated opposite a second magnetic pole arrangement of a second rotor subsegment, which second magnetic pole arrangement has a second pole, in the direction of the axis, and wherein, between the first magnetic pole arrangement and the second magnetic pole arrangement, a passage area concentrates a magnetic flux in the direction of the axis and substantially suppresses a magnetic flux in a direction through the stator (when completely out of phase).

Regarding claim 8, Franke also shows wherein the turning device has a switchable electromagnet (controllable electrical actuator having coils and core) which carries out a turning operation in such a way that one of the at least two rotor subsegments (3a, 3b) which can be turned relative to one another is offset in a direction of the axis, turned through a predetermined angle and repositioned in an opposite direction to an offsetting operation (maximum alignment and out of phase).
Regarding claim 9, Franke also shows wherein the turning device turns the at least two rotor subsegments, which can be turned relative to one another, relative to one another in a rotation speed range below a predetermined threshold value of a rotation speed of the electrical machine in such a way that effects of the at least two rotor subsegments which can be turned relative to one another do not substantially completely cancel each other out (between maximum and out of phase) and an overall effect of the electrical machine is determined by the at least two rotor subsegments which can be turned relative to one another and by the at least one third rotor subsegment (3c-3n).
Regarding claim 10, Franke also shows wherein the turning device carries out the relative turning of the at least two rotor subsegments  which can be turned relative to one another in predetermined steps or continuously (16, Fig. 1A).
Regarding claim 11, Franke also shows an electrical machine having:
a stator (1); and
a rotor configured to be rotated about an axis wherein the rotor includes at least three rotor subsegments (3a-3n), wherein a first and second rotor subsegment (3a, 3b) can 
Regarding claim 12, Franke also shows wherein the rotor includes a third rotor subsegment (3c-3n) that determines an overall effect of the electrical machine.
Regarding claim 13, Franke also shows wherein a third rotor subsegment includes a third magnetic pole arrangement that includes a first and second pole (Fig. 3A).
Regarding claim 14, Franke also shows wherein the first and second rotor subsegments each have a first magnetic pole arrangement with a first pole and a second magnetic pole arrangement with a second pole, wherein the first and second magnetic pole arrangements alternate in a circumferential direction of the rotor (Fig. 5A).
Regarding claim 16, Franke also shows an electrical motor comprising:
a stator (1); and
a rotor (3a-3n) configured to be rotated about an axis wherein the rotor includes at least three rotor subsegments, wherein a first and second rotor subsegment can be turned relative to one another about the axis in response to a rotation speed range being above a predetermined threshold value of a rotation speed of the electrical motor.
Regarding claim 17, Franke also shows wherein the first and second rotor subsegments are configured to turn relative to one another to cancel a magnetic force (column 10, line 51) of each rotor subsegment out and a magnetic effect of the electrical motor.

Regarding claim 19, Franke also shows wherein the electrical motor includes a switchable electromagnet (controllable electrical actuator) configured to carry out turning.
Regarding claim 20, Franke also shows wherein the switchable electromagnet is configured to turn in a manner that the first or second rotor subsegment is turned relative to one another offset in a direction of the axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke in view of Tsai (2013/0169100).
Regarding claims 4 and 15, Franke shows all of the limitations of the claimed invention except for wherein at least one or at least two of the magnetic bodies is inclined with respect to a radial direction of the rotor or wherein the first and second rotor subsegments include magnetic bodies form a V-shaped arrangement in the rotor.
Tsai shows wherein at least one or at least two of the magnetic bodies is inclined with respect to a radial direction of the rotor or wherein the first and second rotor subsegments include magnetic bodies form a V-shaped arrangement in the rotor (Fig. 5) for the purpose of improving the motor operation.
	Since Franke and Tsai are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose V-shaped magnets as taught by Tsai for the purpose discussed above.
Regarding claim 5, Tsai also shows wherein at least one of the magnetic bodies forms an angle of between +/-10 to +/-60 degrees with radial direction of the rotor (when theta is 60 degrees).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



6/9/2021

/DANG D LE/            Primary Examiner, Art Unit 2834